Heydemeldt, Justice,
delivered the opinion of the Court.
We have before decided in Russell v. Amador, that where a case is tried by the Judge alone, the record must disclose a finding by him of the facts, and a statement of his conclusions of law. And without such finding and statement, there was no basis for the judgment to be supported. The District Court therefore erred in affirming the judgment of the County Court. The judgment of the District Court is therefore reversed, and judgment is here rendered, reversing the judgment of the County Court, and remanding the case for a new trial. Costs to abide the event of the suit.